— Application by petitioner for reinstatement to the Bar. Petitioner was disbarred by an order of this court dated May 28, 1979.
Application referred to the Committee on Character and Fitness for the Second and Eleventh Judicial Districts for investigation and report as to the applicant’s compliance with this court’s order of disbarment and for a determination as to whether applicant presently possesses the required character and fitness for an attorney and counselor-at-law.
The application will be held in abeyance pending the report of the Committee on Character and Fitness. Mollen, P. J., Lazer, Mangano, Thompson and Sullivan, JJ., concur.